Pruco Life Insurance Company Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 September 9, 2013 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life PRUvider Variable Appreciable Account (File No. 811-7040) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life PRUvider Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Account’s semi-annual report for the period ending June 30, 2013 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual report for the underlying fund: Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.:0000711175 Accession No.:0001193125-13-347836 Date of Filing:08/27/13 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, /s/ Sun-Jin Moon Sun-Jin Moon VIA EDGAR
